Title: To James Madison from Napoleon, 4 April 1815
From: Napoleon
To: Madison, James


                    
                        
                            ⟨c⟩op⟨ie⟩
                        
                        Très chers et grands Amis,
                        [4 Avril 1815]
                    
                    Vous aurez appris dans le cours du mois dernier, notre retour Sur les côtes de France, notre entrée à Paris, et le départ de la famille des Bourbons. La véritable nature de ces évènemens doit maintenant vous être connue. Ils sont l’ouvrage d’une irrésistible puissance, l’ouvrage de la volonté unanime d’une grande nation qui connait Ses devoirs et Ses droits. La Dynastie que la Force avait rendue au peuple français, n’était plus faite pour lui: les Bourbons n’ont voulu S’associer ni à Ses Sentimens, ni à Ses mœeurs. La France a dû Se Séparer d’eux. Sa voix appellait un libérateur: l’attente qui nous avait décidé au plus grand des Sacrifices, avait été trompée: nous sommes venus, et, du point où nous avons touché le rivage l’amour de nos peuples nous a portés jusqu’au Sein de notre Capitale. Le premier besoin de mon cœur est de payer tant d’affection par le maintien d’une honorable tranquillité. Le rétablissement du trône impérial était nécessaire au bonheur des Français. Notre plus douce pensée est de le rendre en même tems utile à l’affermissement du repos de l’Europe. Assez de gloire a illustré tour-à-tour les drapeaux des diverses nations. Les vicissitudes du Sort ont assez fait succéder de grands revers à de grands succès. Une plus belle arêne est aujourd’hui ouverte aux Souverains, et nous sommes le premier à y descendre. Après avoir présenté au monde le spectacle de grands combats, il Sera plus doux de ne connaître désormais d’autre rivalité que celle des avantages de la paix, d’autre lutte que la lutte sainte de la félicité des peuples. La France Se plait à proclamer avec franchise ce noble but de tous Ses Vœux. Jalouse de son indépendance, le principe invariable de sa politique sera le respect le plus absolu pour l’indépendance de autres nations. Si tels Sont, comme nous en avons l’heureuse confiance, vos Sentimens et ceux des autres puissances, le calme général est assuré pour longtems; et la Justice, assise aux confins des divers Etats, Suffira Seule pour en garder les frontières. Nous Saisissons avec plaisir cette occasion pour vous assurer des vœux que Nous formons pour votre prosperité, ainsi que de notre estime et de notre constante affection pour les Etats-Unis en général et pour chacun d’eux en particulièr. Sur ce, nous prions Dieu, Très-chers et grands Amis, qu’il vous ait en Sa Sainte et digne garde. Ecrit à Paris, le 4. Avril 1815. Votre bon ami,
                    
                        Signé:
                            Napoléon.Contre Signé:
                            Caulaincourt Duc de Vicence.
                    
                 
                    CONDENSED TRANSLATION
                    During recent months JM will have heard of Napoleon’s return to the shores of France, his entry into Paris, and the departure of the Bourbons. The verifiable

nature of these events must now be known to him. They are the work of an irresistible power, the unanimous will of a great nation that knows its duties and its rights. The dynasty given back to the French people by force was no longer fit for them; the Bourbons did not wish to share their sentiments or their morals. France had to separate itself from them. It called for a liberator: the expectation that Napoleon would make the greatest of sacrifices was wrong: he is come, and, from the spot where he touched the shore, the love of his people carried him to the bosom of his capital. The first desire of his heart is to repay this affection by maintaining an honorable peace. The reestablishment of the imperial throne was necessary for the happiness of the French. His sweetest thought is to use it to strengthen the peace of Europe. Enough glory has dramatically illuminated the flags of the nations in turn. Often enough have the vicissitudes of fate led to great reverses after great successes. A lovelier arena is open to the sovereigns today, and Napoleon is the first to choose it. After having presented to the world the spectacle of great combat, it will be the sweeter henceforth to know no rivalry but that of the advantages of peace, no struggle but the holy struggle for the happiness of the nations’ peoples. France is pleased to proclaim with sincerity this noble goal of all its wishes. Jealous of its independence, absolute respect for the independence of other nations will be the invariable principle of its politics. If the United States and other powers share these sentiments, as Napoleon has the happy confidence they do, the general peace is guaranteed to endure; and justice, based on the borders of the various states, will alone suffice to preserve the frontiers. Seizes with pleasure the occasion to assure JM of his wishes for his prosperity and of his esteem and constant affection for the United States in general, and for each one in particular.
                